                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH BRANCH,                               :   CIVIL ACTION NO. 1:20-CV-2448
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
DEPARTMENT OF CORRECTIONS,                  :
PREA ALLEGATIONS, BUREAU OF                 :
TREATMENT SERVICES, and                     :
MEDICAL DEPARTMENT,                         :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 30th day of June, 2021, upon consideration of plaintiff’s

applications for leave to proceed in forma pauperis (Docs. 5, 10, 13), the prisoner

account statement (or institutional equivalent) (Doc. 9), plaintiff’s motion for

extension of time to file the prison account statement (Doc. 12), and the amended

complaint (Doc. 28), and in accordance with the memorandum of the same date, it is

hereby ORDERED that:

      1.     Plaintiff’s applications for leave to proceed in forma pauperis (Docs. 5,
             10, 13) are GRANTED.

      2.     Plaintiff’s motion for extension of time (Doc. 12) is DENIED AS MOOT.

      3.     Plaintiff shall pay the full filing fee of $350.00 based on the financial
             information provided in the application to proceed in forma pauperis.
             The full filing fee shall be paid regardless of the outcome of the
             litigation. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
             Superintendent/Warden, or other appropriate official at plaintiff’s
             place of confinement, is directed to deduct an initial partial filing fee of
             20% of the greater of:

             a.     The average monthly deposits in the inmate’s prison account for
                    the past six months, or
     b.    The average monthly balance in the inmate’s prison account for
           the past six months.

     The initial partial filing fee shall be forwarded to the Clerk of the
     United States District Court for the Middle District of Pennsylvania,
     P.O. Box 983, Harrisburg, Pennsylvania, 17108, to be credited to the
     above-captioned docket number. In each succeeding month, when the
     amount in plaintiff’s inmate trust fund account exceeds $10.00, the
     Superintendent/Warden, or other appropriate official, shall forward
     payments to the Clerk of Court equaling 20% of the preceding month’s
     income credited to plaintiff’s inmate trust fund account until the fees
     are paid. Each payment shall reference the above-captioned docket
     number.

4.   The Clerk of Court is DIRECTED to send a copy of this order to the
     Superintendent/Warden of the institution where plaintiff is presently
     confined.

5.   The amended complaint (Doc. 28) is DEEMED FILED.

6.   The amended complaint (Doc. 28) is DISMISSED WITHOUT
     PREJUDICE.

7.   Plaintiff is granted leave to file a second amended complaint within 21
     days from the date of this order. The amended complaint shall fully
     comply with Rules 8 and 20 of the Federal Rules of Civil Procedure,
     shall be direct and concise, and shall stand alone without reference
     to any other document filed in this matter. See FED. R. CIV. P. 8(e).
     Plaintiff is strictly cautioned that the inclusion of separate, unrelated
     claims and parties will be considered a failure to comply with an order
     of court. See FED. R. CIV. P. 20.

8.   Failure to comply with this order shall be construed as an indication
     that plaintiff is no longer interested in proceeding with the action and
     shall result in a dismissal without prejudice.



                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner
                               United States District Judge
                               Middle District of Pennsylvania
